IN THE SUPREME COURT OF THE STATE OF MONTANA                                          11/23/2021


                                        OP 21-0452
                                                                                           Case Number: OP 21-0452




PAUL LEE HAGLER,
                                                                     FLED
             Petitioner,
                                                                       NOV 2 3 2021
                                                                              Oreenvieocoodurt
                                                                     BOwerl
                                                                         of Suprem
                                                                             of Montana
                                                                   clestate
      v.
                                                                   ORDER
PETER BLUDWORTH, Warden, Crossroads
Correctional Center,

             Respondent.


       Through counsel, Petitioner Paul Lee Hagler seeks a writ of habeas corpus for his
immediate release from the Crossroads Correctional Center to relieve him from an illegal
sentence. Additionally, Hagler requests this Court to issue a supplemental order directing
the District Court to expunge the underlying Criminal Possession of Dangerous Drugs charge
from his record. The Attorney General, in response to our September 23, 2021 Order, has
filed a response. Without agreeing;with each of Hagler's contentions, the Attorney General
concedes that Hagler has served the lawful length of his sentence and is entitled to
immediate release from confinement.
       Hagler pleaded guilly in October 2015 to Criminal Possession of Dangerous Drugs,
marijuana (60 grams or less), a second or subsequent offense, in violation of Section 45-9-
102, MCA (2013). At the time, the rnaximum penalty was three years in the state prison and
a $1,000 fine. On June 8, 2016, the Seventh Judicial District Court committed Hagler to the
Department of Corrections (DOC) for five years, all suspended. The sentence was ordered to
run consecutively to a 2010 sentence that Hagler claims expired on October 7, 2018. In
February 2021, the State filed a petition to revoke, and the District Court entered judgment
on April 29, 2021, cornmitting him to the DOC for five years. In the meantime, Montana
voters passed Initiative 190 in the 2020 general election, legalizing possession of limited
quantities of marijuana. The initiative became law on January first. The 2021 Legislature
passed House Bill 701, which amended and superseded I-190 and was signed into law by the
Governor on May 18, 2021.
       Hagler contends that both his 2016 sentence and the 2021 revocation are illegal. He
claims that, had his initial sentence been limited to the statutory three-year maximum, he
would have had a discharge date no later than October 8, 2021, and that the subsequent
revocation resulted in a sentence exceeding lawful authority. Hagler goes on to argue that
his possession would not even be unlawful under current law and urges this Court to order
the conviction expunged. The State agrees that Hagler has served the lawful term of his
sentence but argues that this Court should not consider Hagler's expungement request.
      Having considered Hagler's petition and the State's concession, and good cause
appearing,
      IT IS HEREBY ORDERED that Hagler's petition for writ of habeas corpus is
GRANTED. His lawful term of imprisonment having been fully served, Hagler is entitled to
immediate release.
      IT IS FURTHER ORDERED that Hagler's request for expungement of his record is
DENIED without prejudice to seeking relief through petition to the appropriate court in
accordance with the procedure provided under Title 16, Chapter 12, MCA.
      The Clerk of the Supreme Court is directed to provide immediate notice of this Order
to all counsel of record and to Warden Bludworth at the Crossroads Correctional Center.
      DATED this ?...3 day of November, 2021.




                                           2